         Case 2:19-cv-09399-BWA Document 12 Filed 08/10/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

ASHLEY KEETON BROMLEY                                               CIVIL ACTION

VERSUS                                                              NO. 19-9399

JEFF CHAMBERLAIN                                                    SECTION M (5)


                                            ORDER

       The Court, having considered the complaint, the record, the applicable law, the Magistrate

Judge’s Report and Recommendation (R. Doc. 11), and the failure of Plaintiff to file any objections

to the Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate Judge’s

Report and Recommendation and adopts it as its opinion herein.

       Accordingly,

       IT IS ORDERED that Plaintiff’s suit is dismissed for failure to prosecute pursuant to Rule

41(b) of the Federal Rules of Civil Procedure, and Local Rule 41.3.1.



       New Orleans, Louisiana, this 10th day of August, 2020.




                                             BARRY W. ASHE
                                             UNITED STATES DISTRICT JUDGE
